BELCHER, Commissioner.
The conviction is for aggravated assault by an adult male upon a female; the punishment, one year in jail.
The facts are substantially the same as those adduced upon a former trial reported in Tex.Cr.App., 323 S.W.2d 41, except that the clothing of the assaulted party was not introduced in evidence.
The evidence sustains the conviction.
There are no formal bills of exception and the informal bills appearing in the statement of facts have been carefully considered and they do not show error.
The judgment is affirmed.
Opinion approved by the Court.